Third District Court of Appeal
                               State of Florida

                        Opinion filed December 03, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-688
                      Lower Tribunal No. 2000-CF-316-M
                             ________________


                            Larry Leatherwood,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Monroe County, Luis M. Garcia, Judge.

      Larry Leatherwood, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before ROTHENBERG, FERNANDEZ, and LOGUE, JJ.

      PER CURIAM.

      This is an appeal of an order summarily denying a motion under Florida
Rule of Criminal Procedure 3.850. On appeal from a summary denial, this Court

must reverse unless the postconviction record, see Fla. R. App. P. 9.141(b)(2)(A),

shows conclusively that the appellant is entitled to no relief. See Fla. R. App. P.

9.141(b)(2)(D).

      Because the record now before us fails to make the required showing, we

reverse the order and remand for further proceedings. If the trial court again enters

an order summarily denying the postconviction motion, the court shall attach

record excerpts conclusively showing that the appellant is not entitled to any relief.

      Reversed and remanded for further proceedings.




                                          2